Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Wright on 4/30/2021.

The application has been amended as follows: 
Claims 1-3, 5, 7, 30, 32, 33, 35-38, 40, 41 and 43 are allowed.
Please cancel claims 4, 6 and 8.
Please amend claims 32 and 43 as follows:
(Currently Amended) The method of claim 1, wherein the CMP-sialic acid derivative has the structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein R1 is NH(C=O)CH3, NH(C=O)CH2CH2(C=O)CH3, NH(C=O)CH2OH, NH(C=O)CH2N3, or NH(C=O)SH

43.	(Currently Amended) The method of claim 1, wherein the effector moiety is selected from the following:

    PNG
    media_image2.png
    86
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[AltContent: connector]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    96
    421
    media_image5.png
    Greyscale

[AltContent: connector]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

[AltContent: connector]
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
[AltContent: connector]
    PNG
    media_image9.png
    98
    502
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    91
    502
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    94
    502
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
[AltContent: connector]

    PNG
    media_image13.png
    110
    502
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    115
    512
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    115
    330
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    112
    330
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
[AltContent: connector]

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
[AltContent: connector]

    PNG
    media_image19.png
    150
    428
    media_image19.png
    Greyscale

[AltContent: connector]
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    175
    592
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

[AltContent: rect]
    PNG
    media_image30.png
    2
    400
    media_image30.png
    Greyscale

[AltContent: rect][AltContent: rect]
    PNG
    media_image30.png
    2
    400
    media_image30.png
    Greyscale

[AltContent: connector]
    PNG
    media_image30.png
    2
    400
    media_image30.png
    Greyscale


    PNG
    media_image30.png
    2
    400
    media_image30.png
    Greyscale


    PNG
    media_image30.png
    2
    400
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

[AltContent: connector]
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale


.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 
1.	Instnat amendments to the claims overcome the rejections under 35 USC 112 (b) and (d).
2.	Applicant’s arguments are persuasive to overcome obviousness and double patenting rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658